Citation Nr: 0739065	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant is entitled to full payment of VA 
Dependency and Indemnity Compensation (DIC) benefits while 
incarcerated.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1968 and died in May 1997.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The appellant was scheduled for a hearing before a Veterans 
Law Judge at the RO in March 2007, but failed to report and 
did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to her hearing request.

The Board also notes that the appellant perfected an appeal 
as to the RO's August 2004 denial of her claim for service 
connection for the cause of the veteran's death.  However, in 
a March 2005 rating decision that granted entitlement to DIC 
under 38 U.S.C.A. § 1318 (West 2002), the RO noted that the 
grant was considered to be the greater benefit and that her 
appeal was "withdrawn".  While the appellant did not 
withdraw her claim, there can be no doubt that the RO's March 
2005 decision represents a full grant of the benefits sought 
as to her claim for service connection for the cause of the 
veteran's death.  As such, the Board will confine its 
consideration to the issue as set forth on the decision title 
page.


FINDINGS OF FACT

1.	The objective evidence of record indicates that the 
appellant was convicted of a felony and incarcerated on 
August [redacted], 1992 with an anticipated date of release in 
May 2021.

2.	In a March 2005 rating decision, the appellant was 
awarded DIC benefits, effective from May 1997.


CONCLUSION OF LAW

The criteria for full payment of DIC benefits during the 
appellant's incarceration as the result of a felony 
conviction are not payable by operation of law.  38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2007) (regulations implementing the VCAA).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  

However, because this claim is being denied as a matter of 
law, no further development under the VCAA or previously 
existing law is warranted.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); see also VAOPGCPREC 2-04; 69 
Fed. Reg. 25180 (2004).

Accordingly, the appellant's claim on appeal may be 
adjudicated on its merits without further development of the 
record.

II. Legal Analysis

Under VA law, 38 U.S.C.A. § 5313 and the implementing 
regulation found at 38 C.F.R. § 3.665 create a limitation on 
payment of disability compensation and DIC to persons 
incarcerated for conviction of a felony.  A spouse or 
surviving child who is entitled to DIC and is incarcerated in 
a Federal, State, or local penal institution in excess of 60 
days for conviction of a felony committed after October 7, 
1980, shall not be paid compensation in excess of one- half 
the rate of compensation payable under section 1114(a) 
beginning on the 61st day of incarceration.  38 U.S.C.A. § 
5313; 38 C.F.R. § 3.665.

The regulation at 38 C.F.R. § 3.665, in pertinent part, 
reads:

(a) General. Any person specified in paragraph (c) of this 
section who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation or DIC in excess of the 
amount specified in paragraph (d) of this section beginning 
on the 61st day of incarceration.

(c) Applicability. The provisions of paragraph (a) of this 
section are applicable to the following persons: (1) a person 
serving a period of incarceration for conviction of a felony 
committed after October 7, 1980.

(d) Amount payable during incarceration-- (3) A surviving 
spouse, parent, or child, beneficiary to whom the provisions 
of paragraphs (a) and (c) of this section apply shall receive 
one-half the rate of compensation payable under 38 U.S.C. 
1114(a). 38 C.F.R. § 3.655.

The facts of the case are not in dispute.  On August [redacted], 
1992, the appellant was incarcerated at a State penal 
institution after her conviction for a felony, with an 
anticipated date of release in May 2021.  In November 2004, 
she submitted a payroll register from the Fluvanna Women's 
Correctional Center indicating that she remained 
incarcerated.

As noted above, the veteran died in May 1997.  In July 1997, 
the RO received the appellant's claim for service connection 
for the cause of the veteran' death.  In a March 2005 rating 
decision, the RO granted the appellant's claim for DIC 
benefits, under 38 U.S.C.A. § 1318.  In an April 2005 letter, 
the RO advised the appellant of her award and provided her 
with a description of her monthly entitlement from May 1997 
to December 2004.  The RO said her payment for May 1997 was 
the rate VA would have paid the veteran, and that she was 
paid as a surviving spouse with no dependents.  The appellant 
was further advised that "[b]y law, you are not entitled to 
receive more than 1/2 of the 10% service-connected disability 
compensation rate after the 61st day of incarceration for a 
felony conviction."  She was told to send VA official 
notification when she was released so her payments can be 
restored to the full amount. 

In numerous written statements in support of her claim, the 
appellant argues that it was the veteran's wish that she and 
his family members be cared for by his military service.  She 
said she has human immunodeficiency virus (HIV) and other 
illnesses and a large family out of prison.  In September 
2007 she said she was unable to care for herself with $56.00 
a month.  It has not been established that any children 
referred to are or were related or adopted by the veteran, 
and he is not otherwise shown to have been the father.

Effective December 1, 2005, the 10 percent rate for VA 
disability compensation was $112.00, that entitled the 
appellant to $56.00 per month and, effective December 1, 
2006, the 10 percent rate is $115.00 per month, entitling her 
to $57.50 per month. 

The evidence reflects that the appellant was and remains 
incarcerated from August 1992, and the provisions of 38 
C.F.R. § 3.665 concerning the reduced rate of benefits 
payments for an appellant incarcerated for a felony still 
apply.

The law reducing the rating to 10 percent is very narrow and 
specifies criteria that must be met.  First, the appellant 
must be incarcerated.  In this case, she was and is, indeed, 
incarcerated.  Second, the incarceration must be in a 
Federal, State, or local penal institution.  Here, the 
veteran was and is held in the Fluvanna Women's Correctional 
Center in Virginia.  Third, the incarceration must exceed 
sixty days.  In this case, her incarceration started in 
August 1992.  Fourth, and lastly, the incarceration must be 
for a felony.  The appellant was convicted of a felony when 
she was incarcerated.

Accordingly, full compensation benefits during the entire 
period of her incarceration as the result of a felony 
conviction are not payable in this case, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. at 429-30 (in a 
case where the law is dispositive of the claim, the claim 
should be denied because of the lack of legal entitlement 
under the law).  As such, the claim challenging the reduction 
of the appellant's DIC due to incarceration by felony 
conviction must be denied as a matter of law.

In conclusion, for these reasons, the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Full payment of DIC benefits at a rate greater than one-half 
of the 10 percent disability level is not warranted while the 
appellant is incarcerated and the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


